[Cite as Weigel v. Ohio Bd. of Nursing, 2014-Ohio-4069.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Jeanette Sue Weigel,                                  :

                Appellant-Appellant,                  :
                                                                  No. 14AP-283
v.                                                    :        (C.P.C. No. 13CV-8936)

Ohio Board of Nursing,                                :      (REGULAR CALENDAR)

                Appellee-Appellee.                    :



                                           D E C I S I O N

                                  Rendered on September 18, 2014


                Jeanette Sue Weigel, pro se.

                Michael DeWine, Attorney General, and Henry G. Appel, for
                appellee.

                  APPEAL from the Franklin County Court of Common Pleas

PER CURIAM.
        {¶ 1} Appellant, Jeanette Sue Weigel, appeals from a judgment of the Franklin
County Court of Common Pleas affirming the order of appellee, Ohio Board of Nursing
("the board"), indefinitely suspending appellant's license to practice as a licensed practical
nurse ("LPN"). For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In December of 2011, appellant pleaded no contest to a charge of disorderly
conduct with persistence. The police report described the incident giving rise to the
charge: on October 28, 2011, appellant was involved in a crash in a grocery store's parking
lot. According to witnesses, appellant crashed her vehicle into a sign at a relatively high
rate of speed, exited the vehicle screaming, and went inside the store. Once inside,
No. 14AP-283                                                                               2


appellant continued screaming at an employee in the store's pharmacy and "talking
incoherently." (R. 345.) A police officer responding to the scene described appellant as
"hysterical." (R. 346.) The responding police officers asked appellant to walk outside and
perform a field sobriety test; appellant refused.       The police officers then escorted
appellant outside as she continued to yell, handcuffed her, and placed her in their vehicle.
       {¶ 3} After pleading no contest to disorderly conduct, the court ordered appellant
to undergo a mental health and substance abuse evaluation by a court-approved provider
as part of her probation.       Arrowhead Behavioral Health ("Arrowhead") evaluated
appellant on April 27, 2012 and found no further treatment was necessary "due to lack of
criteria for substance abuse treatment." (R. 353.)
       {¶ 4} On September 4, 2012, the board ordered appellant to undergo a mental
evaluation, pursuant to R.C. 4723.258, after finding "reason to believe that [appellant has]
a physical or mental impairment that may affect [appellant's] ability to provide safe
nursing care." (R. 317.) The board ordered appellant to submit to the examination at
OSU Harding Hospital in Columbus. Appellant was required to contact the hospital
within ten days to schedule the evaluation and had 90 days to undergo the examination.
Pursuant to statute, appellant was required to pay for the examination. Appellant did not
schedule an examination because she believed her assessment at Arrowhead would be
sufficient to satisfy the board-mandated mental examination. According to appellant, she
contacted Arrowhead and requested that a copy of her assessment from April 2012 be
faxed to the board. The board did not receive the assessment until February 19, 2013,
after the 90-day period for undergoing the ordered examination had passed and after the
board issued a default order on January 25, 2013.
       {¶ 5} In the board's default order, it explained that appellant failed to submit to a
mental examination and that the board had not received information that the failure was
due to circumstances beyond appellant's control.           Accordingly, the board found
appellant's failure to submit to the mental examination was, pursuant to R.C.
4723.28(B)(16) and (G), an admission of the allegations in the evaluation order. The
board indefinitely suspended appellant's license to practice nursing and imposed
conditions in order for appellant to have the license reinstated.
No. 14AP-283                                                                           3


       {¶ 6} Appellant requested a hearing regarding the default order.         The board
scheduled the hearing and clarified that the issue was limited to whether her failure to
schedule and attend the examination was due to circumstances beyond her control. On
May 9, 2013, the board's chief hearing examiner conducted a hearing where the parties
presented evidence and testimony. On July 10, 2013, the hearing officer found appellant's
failure to attend the examination was not due to circumstances beyond her control,
thereby establishing the board's allegations as true. The hearing officer recommended the
board uphold appellant's indefinite suspension and conditions for reinstatement.
Appellant objected to the hearing officer's report and recommendation.          The board
overruled appellant's objections and accepted the hearing officer's recommendation on
July 26, 2013.
       {¶ 7} Appellant appealed the board's decision to the Franklin County Court of
Common Pleas. However, appellant did not file a brief in support of her appeal below and
did not respond to the board's motion for judgment on the record. The trial court
thoroughly reviewed the board's decision and affirmed the decision. Appellant timely
appealed that decision to this court.
II. Assignments of Error
       {¶ 8} Appellant assigns the following five errors for our review:
              [1.] Error; In fact finding of this Case; within a Revised Code
              119.12, administrative appeal, from an Adjudication Order
              that was mailed to Appellant on August 1, 2013, by The Ohio
              Board of Nursing. In that Adjudication Order, The Board
              indefinitely suspended Appellant's license to practice as a
              licensed practical nurse (LPN), in the state of Ohio, with
              conditions for reinstatement. The error that would present
              itself within the Adjudication Order, as was presented; would
              be within the content of reference to the Letter of September
              4th, 201[2], from The Ohio Board of Nursing.

              [2.] Error; In a Report from the Perrysburg police (Report),
              that was inaccurate in content, of statements and facts, of the
              incident, that was reported in Perrysburg, Ohio, at a Kroger's
              parking lot. The information, in the original Order, from the
              September Letter, of September 4th, 2012, states, that this
              Order, was based on all or part of the information referenced;
              in the Perrysburg Police Report, there in, therefore, her[e]by
              Ordered to submit to a mental examination, specifically
No. 14AP-283                                                                    4


           addressing your ability to safely function in a clinical nursing
           capacity by OSU Harding Hospital, Neuroscience Facility
           ("OSU"), within (90) days of the mailing of this Order.

           [3.] The Error; In Reporting, has contributed to the request
           for an examination, assessment and written evaluation at
           OSU Harding Hospital, Neuroscience Facility ("OSU").

           [4.] Error; In The Fact finding of the impossible of funds or
           availability to secure a loan, on unemployment of $134.00 a
           week, and that no credit cards were owned, by, Plaintiff-
           Appellant, at the time of this Original Order, on
           September 4th, 2012. The Order, stating; Pursuant to Section
           4723.28(G), ORC, You must make payment in advance to
           OSU, in the form of a check or money order, before your
           examination appointment. According to Section 4723.28(G),
           ORC, it is stated; with a sentence, (2.), of this Section(G)'s,
           paragraph; (an exception of admission to a mental or physical
           examination), of when directed constitutes an admission of
           the allegations, (Sentence 2.) states; (unless the failure is due
           to circumstances beyond the individual's control,) in which, in
           fact finding, could have been presented; (in fact the failure
           was due to circumstances beyond the Plaintiff-Appellant,
           Jeanette Sue Weigel's control, in the definition of a hardship,
           (See Unemployment Section of this Brief, under, (Table of
           Authorities), #4.) Definition under this Act, and, of Restoring
           Stability Program; "A Verifiable Financial Hardship: (i.e.
           involuntary loss of income, reduction of wages or hours, etc…)
           A household income of less than 115 percent of the county
           area median income. (this, being an Ohio State supported
           definition) and at the federal level as well, per the signature of
           the director of Unemployment, Michael B. Colbert, and under
           Governor, John R. Kasich.) This would be proven as a
           hardship, by definition, and in the realm of failure due to
           circumstances beyond the individual's control. Further,
           proving the impossibility and availability to make payment in
           advance, of an appointment, to OSU Harding Hospital,
           further discounting any admission of the allegations, in
           context, of Section 4723.28(G.), ORC. (Failure of an
           individual to submit to a mental or physical examination,
           when directed constitutes an admission of the allegations.)
           This would prove to be pretense at best. It presents itself, with
           no completeness of actual facts, within that statement, with
           no sustaining evidence or evaluation, to support such a
           statement. It proves nothing but a statement of presumption.
No. 14AP-283                                                                         5


                Presuming: (To undertake without permission or good
                reason.) (To support to be True without Proof.)

                [5.] The Hearing and Adjudication Process, show errors: from
                statement, of Representation of the State of Ohio Board of
                Nursing, in proof of defining, and showing proof, of earned
                income, in which to have been able within (90) days to have
                met the criteria, in which was ordered, by the September 4th,
                2012, Letter, from the Ohio Board of Nursing, requesting an
                assessment/evaluation, at OSU Harding Hospital, Neuro-
                science Dept., and payment to be mad[e] in advance of
                appointment, in the form of check or money order.

                a) No Proof of payment was presented in cycles of pay
                periods, as validated amounts of money, in which to have
                made payment in a timely fashion, of the (90) day
                requirement. Employment time and pay periods, would not
                have met the criteria, as the scheduled pay periods, would not
                have produced the amount of income for this assessments,
                cost, as OSU, to be paid in advance of an appointment. Time
                frame of (90) days and paid in advance, with an appointment
                being made, an payment being made in advance, of that
                appointment.     Letter was dated September 4th, 2012.
                Payments of employment had hold back dates, in two week
                periods, and a one week original, week, hold back, at start of
                employment, initially.

(Sic passim.)
III. Standard of Review
      {¶ 9} When reviewing an order of an administrative agency, a common pleas
court must consider the entire record to determine whether reliable, probative, and
substantial evidence supports the agency's order and whether the order is in accordance
with law. Ohio Am. Health Care, Inc. v. Ohio Bd. of Nursing, 10th Dist. No. 13AP-1020,
2014-Ohio-2422, ¶ 12, citing Univ. of Cincinnati v. Conrad, 63 Ohio St. 2d 108, 110-11
(1980). The Supreme Court of Ohio has defined reliable, probative, and substantial
evidence as follows:
                (1) "Reliable" evidence is dependable; that is, it can be
                confidently trusted. In order to be reliable, there must be a
                reasonable probability that the evidence is true.          (2)
                "Probative" evidence is evidence that tends to prove the issue
                in question; it must be relevant in determining the issue. (3)
No. 14AP-283                                                                              6


              "Substantial" evidence is evidence with some weight; it must
              have importance and value.

Our Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St. 3d 570, 571 (1992).
       {¶ 10} A court of appeals' review is more limited in that it does not determine the
weight of the evidence. Richmond v. Ohio Bd. of Nursing, 10th Dist. No. 12AP-328, 2013-
Ohio-110, ¶ 8, citing Levine v. State Med. Bd., 10th Dist. No. 10AP-962, 2011-Ohio-3653,
¶ 13. The appellate court is to only determine whether the common pleas court abused its
discretion.   Id.   An "abuse of discretion" implies the trial court's decision was
unreasonable, arbitrary or unconscionable. Id., citing Blakemore v. Blakemore, 5 Ohio
St.3d 217, 219 (1983). Absent an abuse of discretion, a court of appeals may not substitute
its judgment for that of an administrative agency or the common pleas court. Pons v.
Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993). An appellate court, however, has
plenary review of purely legal questions. Big Bob's, Inc. v. Ohio Liquor Control Comm.,
151 Ohio App. 3d 498, 2003-Ohio-418, ¶ 15 (10th Dist.).
IV. Discussion
       {¶ 11} Because appellant's assignments of error are interrelated, we will discuss
them together.
       {¶ 12} Pursuant to R.C. 4723.28(G), the board may compel an LPN to submit to an
evaluation when the board finds reason to believe the individual may have a "mental
impairment that may affect the individual's ability to provide safe nursing care." If the
individual does not attend the evaluation and does not present a sufficient reason, the
failure to attend "constitutes an admission of the allegations, unless the failure is due to
circumstances beyond the individual's control." R.C. 4723.28(G). The board may then
enter an order of default indefinitely suspending a license and imposing conditions for
reinstatement. The individual has a right to appeal that decision. R.C. 4723.28(B)(16).
       {¶ 13} Here, the board ordered appellant to submit to a mental examination based
on her conviction on March 16, 2012. Appellant failed to schedule and submit to the
examination, and a default order was issued indefinitely suspending her license and
imposing conditions for reinstatement. Appellant appealed that decision and participated
in a hearing before the hearing officer assigned by the board to determine whether her
No. 14AP-283                                                                               7


failure to have a mental examination was "due to circumstances beyond her control." (R.
106.)
        {¶ 14} During the hearing, appellant argued, as she argues here, that she failed to
schedule and undergo the required examination for two reasons. First, she contends she
was unable to pay for the evaluation due to circumstances beyond her control. Second,
appellant believed her evaluation at Arrowhead satisfied the board's requirement for a
mental examination. The hearing officer rejected both arguments as did the trial court.
First, under R.C. 4723.28(G), the individual required to submit to a mental evaluation
must pay the cost of the examination. Appellant testified at the hearing that, when she
received the default order, she was unemployed and received unemployment
compensation of $134 per week. She further testified that she began a new job working at
least 40 hours in November 2012 and began receiving paychecks in late November 2012.
Appellant began working full time two months before the board entered its default order
on January 25, 2013. The hearing officer found, based on the evidence presented at the
hearing, appellant "had sufficient means to pay for the evaluation at the time the
evaluation was to be completed," and the board adopted this conclusion. (R. 105, 118.)
        {¶ 15} On appeal, the trial court agreed with the board's conclusion that appellant's
failure to submit to the mental examination for alleged financial reasons was not due to
circumstances beyond appellant's control, and there was reliable, probative, and
substantial evidence to support that conclusion. Based on the record before us, we find
the trial court did not abuse its discretion in affirming the board's decision.
        {¶ 16} Second, appellant's previous court-ordered assessment did not justify her
failure to submit to the board-ordered mental examination. As a result of her conviction
for disorderly conduct with persistence, the court placed appellant on probation and
required her to undergo a court-ordered assessment. She underwent an assessment with
Arrowhead by a licensed social worker, who concluded appellant did not require further
evaluation "due to lack of criteria for substance abuse treatment." (R. 353.) In contrast,
the board ordered appellant to "submit to a mental examination, specifically addressing
[appellant's] ability to safely function in a clinical nursing capacity." (R. 318.) Based on
the evidence, the hearing officer found that the Arrowhead assessment did not satisfy the
board-ordered examination. The hearing officer found the court-ordered assessment was
No. 14AP-283                                                                               8


related to her criminal proceeding and was not conducted to determine appellant's ability
to provide safe nursing care. The board adopted the hearing officer's conclusion, and the
trial court affirmed the board's order.
         {¶ 17} Again reviewing the record before us, we conclude the trial court did not
abuse its discretion in determining reliable, probative, and substantial evidence supported
the board's finding that the Arrowhead assessment did not satisfy the requirements of the
board's order for a mental evaluation specific to appellant's ability to function as an LPN.
See Smith v. State Med. Bd. of Ohio, 10th Dist. No. 12AP-234, 2012-Ohio-4423, ¶ 16.
         {¶ 18} Finally, appellant argues the board based its order requiring a mental
examination on factual misstatements in the police reports of the incident resulting in her
no-contest plea and conviction. However, the issue before the hearing officer and the
board was only whether appellant's failure to submit to a mental examination was due to
circumstances beyond her control, not whether the board had a good-faith reason to order
the examination.
         {¶ 19} Because the trial court did not abuse its discretion in determining reliable,
probative, and substantial evidence supported the board's decision that appellant's failure
to attend a mental examination was not because of circumstances outside of her control,
we overrule appellant's five assignments of error.
V. Conclusion
         {¶ 20} After a thorough and complete review of the record, we conclude the trial
court did not abuse its discretion by affirming the board's decision, as reliable, probative,
and substantial evidence supports that decision.         Having overruled appellant's five
assignments of error, we affirm the judgment of the Franklin County Court of Common
Pleas.
                                                                        Judgment affirmed.

                   LUPER SCHUSTER, TYACK, and BROWN, JJ., concur